Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000690
                                                         12-AUG-2014
                                                         01:35 PM
                           SCWC-12-0000690
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                         STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,
                                 vs.
                             COBY JONES,
                   Petitioner/Defendant-Appellant.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000690; CR. NO. 08-1-0170)
       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The Application for Writ of Certiorari, filed on

July 1, 2014, by Petitioner/Defendant-Appellant Coby Jones, is

hereby rejected.

          DATED: Honolulu, Hawai#i, August 12, 2014.

James S. Tabe                          /s/ Mark E. Recktenwald
for petitioner
                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Michael D. Wilson